Citation Nr: 0809755	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  97-15 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder, claimed as kidney disease and/or a disability 
manifested by hematuria.  

2.  Entitlement to service connection for a bilateral 
shoulder disorder, to include as secondary to service-
connected postoperative residuals of left wrist fracture.  

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
postoperative residuals of left wrist fracture.  

4.  Entitlement to service connection for depression, to 
include as secondary to service-connected bronchial asthma or 
postoperative residuals of a left wrist fracture.  

5.  Entitlement to service connection for carpal tunnel 
syndrome of the left upper extremity, to include as secondary 
to service-connected postoperative residuals of a left wrist 
fracture.  

6.  Entitlement to ratings in excess of 30 percent for 
bronchial asthma prior to September 27, 2006, and in excess 
of 60 percent from September 27, 2006.  

7.  Entitlement to an increased rating for postoperative 
residuals of a left wrist fracture, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2006, at which time it was determined 
that new and material evidence had been received to reopen a 
previously denied claim of entitlement to service connection 
for a low back disorder and the veteran's reopened claim 
therefor, as well as the other issues identified on the title 
page of this document, were remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, through the VA's Appeals Management Center (AMC) 
in Washington, DC.  The purpose of such remand was to permit 
the AMC to undertake certain procedural and evidentiary 
development.  Following the AMC's attempts to complete the 
requested actions, the case has been returned to the Board 
for further review.  

Notice is taken that, while the case remained in remand 
status, the AMC by its rating decision of May 2007 increased 
the schedular evaluation for the veteran's bronchial asthma 
from 30 percent to 60 percent, effective from September 27, 
2006.  The appeal of this claim continues because a decision 
awarding a higher rating, but less that the maximum available 
benefit, does not abrogate the pending appeal.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The issue on appeal, as reflected 
on the title page of this document, has been appropriately 
modified to reflect the aforementioned action of the AMC.  

The issues of the veteran's entitlement to direct and 
secondary service connection for carpal tunnel syndrome of 
the left upper extremity and for secondary service connection 
for right shoulder and low back disorders are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the AMC.


FINDINGS OF FACT

1.  The veteran was evaluated and treated for genitourinary 
symptoms during service, to include hematuria and there is a 
medical opinion that it was likely that he had renal stone 
disease during that time; however, there is no competent 
evidence of a nexus between a current genitourinary disorder 
and service; the most recent examination ruled out a current 
diagnosis of a kidney disease or a disability manifested by 
hematuria; the medical evidence shows that the only current 
genitourinary disorder, benign prostatic hypertrophy is not 
linked to service.

2.  The medical evidence does not show disability of either 
shoulder during service or for many years thereafter; there 
is no competent evidence linking a current right shoulder 
disorder to service and there is no medical or X-ray evidence 
of a current left shoulder disability.  

3.  The service medical records show that the veteran was 
evaluated and treated for back symptoms, to include pain and 
spasm; however, his separation from service examination of 
the spine was normal and there is no post-service medical 
evidence of a back disability, to include arthritis of the 
lumbar spine, until many years after service; current 
disability of the low back is not demonstrated to be related 
to service or any event thereof.  

4.  There is no competent evidence that links a post-service 
diagnosis of depression to service; the most recent 
psychiatric examination ruled out a current diagnosis of the 
claimed psychiatric disorder.  

5.  The veteran's service-connected bronchial asthma was not 
more than mild prior to September 27, 2006, and not 
manifested by pronounced disability thereafter with  very 
frequent asthmatic attacks and severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health; pulmonary 
function testing revealed a forced expiratory volume at one 
second (FEV-1) or a ratio of FEV-1 to forced vital capacity 
(FVC) of more than 55 percent prior to September 27, 2006, 
and less than 55 percent subsequent thereto.  

6.  The veteran's service-connected postoperative residuals 
of the left (nondominant) wrist are currently manifested by 
limited range of motion without ankylosis or radial 
impairment; the maximum rating for limitation of wrist motion 
had been assigned.  

7.  An exceptional or unusual disability picture involving 
frequent periods of hospital care or a marked interference 
with employment is not shown as to the veteran's service-
connected bronchial asthma or postoperative residuals of a 
fracture of the left wrist.  





CONCLUSIONS OF LAW

1.  A genitourinary disorder, to include kidney disease and a 
disability manifested by hematuria, was not incurred in or 
aggravated by active service, nor may nephritis or calculi of 
the ureter be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

2.  A bilateral shoulder disorder was not incurred in or 
aggravated by active service, nor may arthritis of either 
shoulder be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

3.  A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis of the lumbar spine be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).

4.  Claimed depression was not incurred in or aggravated by 
active service, nor is it proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.310, as in effect prior to October 10, 2006; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).

5.  The criteria for the assignment of a rating in excess of 
30 percent for bronchial asthma prior to September 27, 2006, 
and in excess of 60 percent for bronchial asthma on and after 
September 27, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.97, Diagnostic Code 6602, as in effect prior to 
October 7, 1996; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2007).  

6.  The criteria for the assignment of a rating in excess of 
10 percent for postoperative residuals of a fracture of the 
left (nondominant) wrist have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5214, 5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in May 2006, and on a prior occasion, in order to 
facilitate the conduct of additional evidentiary and 
procedural development.  All of the actions previously sought 
by the Board through its prior development requests appear to 
have been completed in full as to the issues herein addressed 
on their merits, and it is of note that neither the veteran, 
nor his representative, contends otherwise.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claims, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through the AMC's VCAA letter of May 2006.  The appellant was 
thereby notified that he should submit all pertinent evidence 
in his possession and he was furnished the notice required 
under Dingess-Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter was prepared 
and furnished to the veteran-appellant long subsequent to the 
RO's rating decisions in 1996 and 1997.  

Where the VCAA notice is defective, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders v. Nicholson, 487 F.3d 
881 (2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at *10 ("this opinion does not 
. . . change the rule that reversal resulted the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) That any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores, slip op. at 12 
("(a)ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, slip op. at 9.  

The record in this instance demonstrates that full VCAA 
notice was effectuated prior to the issuance of supplemental 
statements of the case by the AMC in August and September 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of a notification defect).  
More timely VCAA notice would not have operated to alter the 
outcome of the issues on appeal, in view of the fact that the 
record does not demonstrate a factual predicate for 
entitlement to service connection for genitourinary, 
bilateral shoulder, or low back disorders, or depression, on 
a direct basis, or for secondary service connection for a 
right shoulder disorder or depression, or increased ratings 
for asthma or a left wrist disorder.  Sanders, supra 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").  In view of the 
foregoing, the Board cannot conclude that any defect in the 
timing of the notice provided affected the essential fairness 
of the adjudication, and, thus, the presumption of prejudice 
is rebutted.  Id.

As well, the record in this instance demonstrates that the 
veteran has been provided the diagnostic criteria utilized by 
VA for the rating of his service-connected asthma and left 
wrist fracture.  His allegations with respect to the 
inadequacy of the current ratings and his entitlement to 
increased ratings for each of the disorders in question 
reflect actual knowledge on his part of the applicable rating 
criteria.  

In view of the foregoing, the Board cannot conclude that any 
defect in the substance or timing of the notice provided 
affected the essential fairness of the adjudication, and, 
thus, the presumption of prejudice is rebutted.  Id.; see 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Also, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that record 
contains the veteran's service medical records, as well as a 
variety of medical records compiled by examining and treating 
medical professionals, including reports from multiple VA 
medical examinations, and other evidence.  As applicable to 
the matters herein addressed on their merits, the VA medical 
examinations were comprehensive in scope and productive of 
detailed medical findings with which to rate the disabilities 
in question and to address matters involving date of onset 
and etiology of the claimed disabilities.  The record is 
otherwise found to be fully adequate for consideration of the 
merits of the issues herein addressed and there is no need 
for the conduct of any additional medical evaluation by VA or 
solicitation of any further medical opinion.  38 U.S.C.A. 
§  5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, it is 
found that VA has satisfied its duties under the VCAA.  

Claims for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a veteran 
served 90 days or more during a period of war, or during 
peacetime after December 31, 1946, and a chronic disease, 
such as arthritis, nephritis, or calculi of the kidney or 
bladder, becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

Generally, secondary service connection may be granted when a 
nonservice-connected disability is proximately due to or the 
result of a service- connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(when a veteran's service-connected disability aggravates, 
but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to compensation for that 
incremental increase in severity of the nonservice-connected 
disability attributable to the service-connected disability).  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen, supra.  See 71 Fed. Reg. 
52744 (2006).  That amendment requires that a baseline level 
of severity of the nonservice-connected disease or injury 
must be established by medical evidence created before the 
onset of aggravation.  Although such amendment has not been 
considered by the RO with respect to the claims for secondary 
service connection for depression and carpal tunnel syndrome 
of the left upper extremity, remand to permit readjudication 
on that basis is unnecessary in view of the fact that no 
current disability as to either depression or carpal tunnel 
syndrome of the left upper extremity is demonstrated.  
Parenthetically, it is noted that consideration of the 
amended version of 38 C.F.R. § 3.310 is sought by the remand 
below regarding the other claims for secondary service 
connection herein on appeal.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran does not allege, nor does the record show, that 
the disabilities for which service connection is claimed are 
the result of an event occurring while he engaged in combat 
with the enemy.  As such, the provisions of 38 U.S.C.A. 
§ 1154 (West 2002) are not for application in this instance.  
Even were that statute applicable to the facts of this case, 
it is noted that 38 U.S.C.A. § 1154(b) does not address the 
questions of the existence of a present disability or of a 
nexus between such disability and service, both of which are 
required for a grant of service connection.  

The veteran was afforded an RO hearing in August 1997, when 
he testified that he slipped and fell in service, causing 
multiple orthopedic injuries, including to his wrist, low 
back, and shoulder, as well as genitourinary problems 
involving frequent hematuria.  Inservice medical treatment 
was received for those injuries and it is noted by the 
veteran that a grant of service connection for a left wrist 
fracture sustained in the aforementioned mishap has already 
been established.  

Genitourinary Disorder, to include Kidney Disease or a 
Disability Manifested by Hematuria

Service medical records disclose that treatment was sought by 
the veteran on several occasions in 1970 and again in early 
1971 and early 1972 due to hematuria.  Examination during a 
July 1970 hospitalization revealed moderate enlargement of 
the prostate, with bogginess, but without tenderness or 
nodules.  In-service diagnoses of uretal calculi and chronic 
prostatitis are also indicated.  Following the veteran's 
discharge from service in March 1972, however, more than 
twenty years elapsed prior to a showing in December 1992 of 
mild prostatic hypertrophy.  An intravenous pyelogram at that 
time disclosed normal kidneys and ureters, with trabecular 
thickening of the bladder which was then noted to be due 
possibly to chronic outlet obstruction.  Further evaluation 
in February and March 1994 yielded clinical assessments of 
urinary retention, secondary to mild benign prostatic 
hypertrophy (BPH) and "symptomatic hematuria".  

Of record is a statement, dated in May 1997, from the 
veteran's former spouse.  Therein, she recalled that the 
veteran had experienced blood in his urine during the 1970s 
and early 1980s.  

Beginning in June 1997, the veteran was treated for 
complaints of urinary difficulties and impotence.  In July 
1997, probable sphincter dyssynergia was diagnosed.  Other 
medical treatment was received in December 1998 for 
obstructive voiding symptoms and early BPH, and in June 2001 
for BPH.  A renal ultrasound at that time was interpreted to 
be normal.  

In order to better assess the nature and etiology of the 
veteran's claimed genitourinary disorder, the Board remanded 
this matter in May 2006 in order to facilitate the conduct of 
a VA medical examination and the preparation of a medical 
opinion as to the relationship between in-service 
genitourinary problems and any genitourinary disorders that 
might currently be present.  Such examination was performed 
in September 2006 and yielded a diagnosis of hematuria due to 
nephrolithiasis during service, currently inactive; 
prostatitis in service, treated, resolved; current 
genitourinary condition diagnosed as BPH, with such being 
less likely than not a residual of any in-service renal or 
prostate disease.  Based on the examiner's review of the 
evidence on file, inclusive of service medical records and 
the medical data developed after service, it was concluded 
that the veteran's only currently diagnosed genitourinary 
disorder, that of BPH, was less likely than not due to or 
caused by any urinary tract condition that had its onset 
during military service.  The examiner noted that the 
veteran's BPH had resulted in a slow urinary stream, 
incomplete voiding, and sexual dysfunction and that service 
medical records did not indicate any recurrent requirement to 
treat prostatitis during service, nor was it the case that 
the veteran's prostatitis was a precursor to, or a cause of, 
his BPH.  

While the existence of genitourinary abnormalities in service 
is shown, the presence of chronic disability related thereto 
is not demonstrated.  There was a single in-service 
assessment of chronic prostatitis but this was recorded 
decades ago and, in any event, the most recent genitourinary 
examination specifically ruled out a current diagnosis of 
prostatitis or residuals of same.  Moreover, more than twenty 
years elapsed following the veteran's discharge from service 
before the existence of BPH is shown and the only competent 
opinion that addresses the nexus to service question weighs 
against such a contended causal relationship.  To the extent 
that the veteran is now contending that he had genitourinary 
symptoms continually or on an intermittent basis after 
service, his contention is outweighed by the negative post-
service medical evidence.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].

Likewise, there is medical evidence, not otherwise 
contradicted, to the effect that any in-service genitourinary 
problem of the veteran, inclusive of hematuria, ureteral 
calculi, or prostatitis, bears no relationship to the only 
current genitourinary disability, that of BPH.  No other 
medical findings or competent opinions are presented with 
which to identify a nexus between the veteran's in-service 
genitourinary problems and current disability of his 
genitourinary system.  Any opinion of the veteran as to 
medical diagnosis or etiology regarding his claimed 
genitourinary disorder is deemed incompetent, in the absence 
of a showing that he is in possession of the necessary 
medical background or training.  Espiritu, surpa.  To 
elaborate on the veteran's lay statements, he can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain or urinary symptoms during and after 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  Espiritu, 
supra.  Accordingly, while the veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise to provide a competent opinion regarding 
diagnosis and causation.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

In light of the foregoing, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a genitourinary disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


Bilateral Shoulder Disorder

Service medical records are entirely negative for complaints 
or findings involving a disorder of either of the veteran's 
shoulders.  Following service discharge, complaints of 
shoulder problems were initially documented in September 
1978.  A magnetic resonance imaging (MRI) in August 1992 
disclosed a right shoulder impingement syndrome with 
tendionpathy of the supraspinatus; no evidence of a tear was 
shown.  When evaluated in August 1994, the veteran noted that 
he had injured his right shoulder in 1992 when lifting a 
wooden pallet; range of motion of the right shoulder was at 
that time within normal limits and there was no evidence of 
inflammation.  In July 1995, there was shown to be right 
shoulder impingement that was tied to post-service shoulder 
injuries in 1987 and 1992.  A history of shoulder injuries in 
1987 and 1992 was reiterated by the veteran in 1997, when 
there was medically noted to be right shoulder tendinitis and 
rotator cuff impairment.  Additional treatment for variously 
diagnosed right shoulder problems followed, inclusive of 
right subacromial bursitis.  

There is no showing of a current diagnosis of a left 
shoulder.  Service connection may not be granted unless a 
current disability exists.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Accordingly, the claims advanced for direct and secondary 
service connection for a left shoulder disorder must fail.  
Id.  See also 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; 
Boyer; Mercado-Martinez, supra; Allen, supra.  

Notice is taken that no medical professional offers any 
finding or opinion specifically linking any existing shoulder 
disorder to the veteran's period of military service or any 
event thereof.  The only medical professional speaking to 
that issue provides an opinion contraindicating entitlement 
to direct service connection for a shoulder disorder.  
Specifically, it is noted that a VA medical examination was 
afforded the veteran in September 2006, when he reported to 
the examiner that he was seeking service connection only for 
his right shoulder disability.  Findings from clinical 
examination and testing resulted in entry of a diagnosis of 
current disability of tendinopathy of the right shoulder and 
it was the examiner's opinion that it was less likely than 
not that such disorder began in service or was causally 
related to any incident occurring during active service.  
Review of the record by the examiner showed that the 
veteran's right shoulder disorder was more likely than not 
the result of an industrial injury in 1992 and repetitive use 
of his right shoulder in the performance of his job duties 
during a fairly long civilian career.  

In all, the veteran's allegation of an inservice injury to 
one or both shoulders leading to the onset of chronic 
disability is uncorroborated.  The existence of current 
disability of the left shoulder is not shown, although 
current disablement of the veteran's right shoulder is 
demonstrated.  Persuasive evidence that existing shoulder 
disability bears a nexus to the veteran's period of military 
service is lacking and there is competent medical opinion 
which discounts any linkage between current disability of the 
veteran's right shoulder involving tendinopathy and active 
service or any event thereof.  As a preponderance of the 
evidence is against entitlement to direct service connection 
for a shoulder disorder, the doctrine of reasonable doubt is 
not applicable and this portion of the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.  

Low Back Disorder

Allegations are advanced by the veteran, to the effect that 
he experienced right flank pain in service following a fall 
and that such pain represents the beginning of his existing 
low back disorder.  Service medical records identify 
complaints of right flank pain in May, June, and October 
1970, which were linked by attending medical personnel to 
gross hematuria.  It was observed by an attending medical 
professional in July 1970 that back spasms were present, 
although no diagnosis of a back disorder was then recorded.  
Service medical records are otherwise negative for indicia of 
a back disorder and a separation medical examination in 
February 1972 was negative for any low back abnormality, 
notwithstanding a notation of a history of back pain.  

Post-service, the veteran sought and received treatment in 
February 1978 for complaints of low back pain related to an 
injury sustained when attempting to lift a grease drum.  A 
history of prior post-service low back injuries in 1974 and 
1975 was set forth.  In September 1978, complaints of low 
back pain were made known.  Further treatment, to include a 
period of chiropractic care, for back-related complaints was 
initiated during the 1990s, with entry in August 1993 of 
diagnoses of low back pain and a history of a back injury in 
July 1992.  When evaluated in August 1994, an on-the-job back 
injury of 1987 was reported; the assessment was of back pain.  
In July 1995, diagnoses of a chronic low back syndrome and a 
probable herniated nucleus pulposus at L4-5 were entered and 
the attending medical professional tied such entities to 
post-service injuries occurring in 1987 and 1992.  

In a statement, dated in May 1997, the veteran's ex-spouse 
noted that she recalled that the veteran had complained of 
low back problems during the 1970s and early 1980s.  

Beginning in May 1997, the veteran was evaluated and treated 
for degenerative disc disease of the lumbar spine with 
associated low back pain, and at that time, reference was 
made to a prior back injury in 1987.  An MRI in June 1997 
revealed mild central disc bulging at L5-S1 and minimal 
changes at L4-5; X-rays identified minimal degenerative 
spurring.  The existence of right lumbar radiculopathy was 
indicated, beginning in July 1997, and at that time it was 
reported that low back injuries had occurred previously in 
1987 and 1992.  Further medical treatment was received 
subsequently for complaints of low back pain, with entry of 
various diagnoses.  

Pursuant to the Board's request, the veteran was afforded a 
VA medical examination in September 2006 with respect to his 
claimed low back disability.  Such evaluation culminated in 
entry of a diagnosis of degenerative disc and joint disease 
of the lumbosacral spine, less likely than not having onset 
during military service or causally related to any incident 
of service.  The following opinion, in pertinent part, was 
provided by the examiner:

In conclusion, [i]n my opinion, the bulk of 
evidence refutes the veteran's claim that his 
musculoskeletal low back pain had onset during 
military service.  This opinion is based on 
absence of any evidence of record of ongoing 
musculoskeletal condition as documented in the 
service medical record combined with a large body 
of evidence indicating that the veteran's 
musculoskeletal back condition had onset as a 
series of industrial injuries occurring after 
military service.  [The veteran] did, indeed, 
suffer with a back pain condition as he claims, 
but the available evidence indicates that this 
back pain was more likely that not secondary to a 
urologic condition most consistent with renal 
stone disease.  It is my opinion, therefore, that 
this veteran's current low back condition is less 
likely than not caused by or secondary to any 
injury or illness occurring in military service.  

While the existence of back pain and spasm in service is 
shown, the existence of a chronic low back disorder is not 
demonstrated in service or until many years following the 
veteran's separation from service.  Persuasive evidence is 
presented that the veteran's current low back disorder is 
unrelated to his in-service back pain and spasm and that his 
in-service complaints of flank pain were more consistent with 
his complaints of hematuria.  No medical professional links 
the veteran's existing low back disability to his period of 
military service or any event thereof and there is persuasive 
evidence that the currently diagnosed degenerative disc and 
joint disease of his lumbar spine is unrelated to active duty 
or any in-service incident.  On that basis, the evidence 
preponderates against the veteran's claim for direct service 
connection for a low back disorder.  Gilbert; Ortiz, supra.

Depression

Service medical records are wholly negative for complaints, 
findings, or diagnoses of depression and there is no showing 
of a psychosis during the one-year period immediately 
following the veteran's discharge from service in March 1972.  
The veteran's ex-spouse has indicated that the veteran 
complained of depression in the 1970s and early 1980s, but 
the record reflects that evidence of depression was not 
clinically identified until March 1994, at which time a 
depressed affect was noted on examination.  Further evidence 
of depression was indicated in April and August 1994, with 
the August 1994 clinician noting that the veteran's 
depression was reactive in nature.  In July and September 
1995, the veteran was noted by attending medical personnel to 
be experiencing depression in association with his low back 
disablement.  A diagnosis of major depression of mild to 
moderate severity was offered in March 1996, which led in 
part to an award of disability benefits from the Social 
Security Administration.  The presence of depression was 
further noted later in 1996, as well as in 1997 and 1998.  

Notwithstanding the existence of depression for a period 
during the 1990s, the veteran was afforded a VA psychiatric 
examination in June 2007, at which he denied the existence of 
any current psychiatric disorder, including depression.  
Following a review of the claims folder and the conduct of a 
complete mental status evaluation, the examiner recorded a 
diagnostic impression of a history of depression secondary to 
a medical condition (back pain), in remission.  (Emphasis 
added.)  The examiner specifically found that is was less 
likely than not that the veteran met the criteria for entry 
of a diagnosis of post-traumatic stress disorder.  Moreover, 
the veteran was noted to deny any current psychiatric or 
mental health problems, inclusive of depression, but reported 
that he had previously experienced transient problems with 
depression related to his back pain.  The veteran was noted 
to point out that he had been successful in finding ways to 
deal with his back condition.  

After careful consideration of the evidence presented, 
including the veteran's hearing testimony, it is determined 
that the record fails to identify the existence of a current 
disability involving depression and on that basis, his claims 
for direct service connection and as secondary to other 
service-connected disorders must be denied.  Brammer, supra; 
Gilpin, supra; Rabideau, supra.  See also 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.310; Boyer; Mercado-Martinez, supra; 
Allen, supra.  And as noted in the above discussion relating 
to the veteran's back disability, service connection for a 
back disorder is not warranted.  Accordingly, even if there 
was a current diagnosis of depression, any claim that it was 
secondary to a back disability would be denied as a matter of 
law.

Claim for Increase:  Bronchial Asthma

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Notice is taken that in Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007), the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings shown distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  The Court found no basis for 
drawing a distinction between initial ratings and increased-
rating claims for applying staged ratings.  

Service connection for bronchial asthma was established by RO 
action in October 1972, at which time a 10 percent rating was 
assigned therefor under DC 6599-6602.  The 10 percent rating 
was increased by RO action in August 1996 to 30 percent, 
effective from May 24, 1995, but the veteran did not timely 
appeal that determination and, as such, it was rendered 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2007).  By rating action in May 2007, the AMC increased the 
schedular evaluation for bronchial asthma from 30 percent to 
60 percent, effective from September 27, 2006.  Consequently, 
the issues presented for review are whether a rating in 
excess of 30 percent for bronchial asthma is warranted prior 
September 27, 2006, and whether a rating in excess of 60 
percent is warranted from September 27, 2006.  

The criteria for the evaluation of respiratory disorders were 
amended as of October 7, 1996.  See 61 Fed. Reg. 46720 
(1996).  Because of this fact, the question arises as to 
which set of rating criteria applies.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), that the version most 
favorable to the claimant be applied when there has been a 
change in rating criteria has been overruled to the extent 
that it conflicts with authority established by the Supreme 
Court and United States Court of Appeals for the Federal 
Circuit); see also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma, supra.

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects. If a 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and 
under the new criteria from the effective date of the noted 
revisions.

Under the criteria in effect prior to October 7, 1996, 
bronchial asthma warranted a 10 percent evaluation if it is 
mild, with paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  In 
order to warrant the next higher evaluation of 30 percent, 
the disorder must have been moderate, characterized by 
asthmatic attacks that are rather frequent (separated by only 
10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  A 60 percent evaluation was warranted if 
the disorder was severe, with frequent attacks of asthma, 
marked dyspnea on exertion between attacks, with only 
temporary relief by medication, and with more than light 
manual labor prohibited.  The 100 percent rating required 
that the asthma be pronounced, with very frequent asthmatic 
attacks, severe dyspnea on slight exertion between attacks, 
and marked weight loss or other evidence of a severe 
impairment of health.  38 C.F.R. § 4.96, DC 6602 (1996).

Under the new criteria, bronchial asthma warrants a 10 
percent evaluation if the FEV-1 is 71 to 80 percent of the 
value predicted; or if the ratio of FEV-1/FVC is 71 to 80 
percent; or if intermittent inhalational or oral 
bronchodilator therapy is required.  A 30 percent evaluation 
is warranted if the FEV-1 is 56 to 70 percent of the value 
predicted; if the FEV-1/FVC ratio is 56 to 70 percent; or if 
intermittent inhalational or oral bronchodilator therapy is 
required.  A 60 percent rating is assignable where the FEV-1 
is 40 to 55 percent of the value predicted; if the FEV-1/FVC 
ratio is 40 to 55 percent; or at least monthly visits to a 
physician are made for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are required.  A 100 
percent rating requires an FEV-1 of less than 40 percent of 
the predicted value; or an FEV1/FVC ratio of less than 40 
percent; or more than one attack per week of episodes of 
respiratory failure; or requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, DC 6602.

Evidence developed since entry of the final decision of 
August 16, 1996, fails to denote the existence of more than 
mild asthma prior to September 27, 2006, or pronounced asthma 
on and after September 27, 2006, in reference to the rating 
criteria in effect prior to October 1996.  Moreover, findings 
from pulmonary function studies conducted on several 
occasions, including October 1997, June 1990, June 2000, 
December 2004, and September 2006, are inconsistent with the 
assignment of more than a 30 percent evaluation prior to 
September 27, 2006, or more than a 60 percent rating on and 
after September 27, 2006.  It is noted that the ratio of FEV-
1 to FVC did not fall below 55 until the pulmonary function 
study of September 27, 2006, was completed, at which time the 
ratio was noted to be 54 percent.  There is no indication 
that at least monthly visits to a physician were made for 
required care of asthmatic exacerbations or that intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids, or any more frequent use 
thereof, were required at any time during the period from 
October 1996 to the present.  Likewise, more than one attack 
per week of episodes of respiratory failure is not indicated.  

Throughout the period in question, the preponderance of the 
evidence is against entitlement of the veteran to more than a 
30 percent schedular evaluation for bronchial asthma prior to 
September 27, 2006, or more than a 60 percent rating therefor 
on or after September 27, 2006.  Hart, supra.  Inasmuch as a 
preponderance of the evidence is against the veteran's claim 
for increase, the benefit-of-the-doubt doctrine is not 
applicable, and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz, supra.

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  Here the ratings 
assigned for the veteran's asthma take into account loss of 
time from work, as well as significant functional impairment.  
Such factors as a marked interference with employment or 
frequent periods of hospitalization are not corroborated by 
the evidence on file.  Accordingly, a referral to the Chief 
Benefits Director or Director of the Compensation and Pension 
Service for a determination of whether the assignment of an 
extraschedular rating is appropriate is not warranted.  Id.

Claim for Increase:  Postoperative Residuals of a Left Wrist 
Fracture

Service connection for residuals of a left wrist fracture was 
established by RO action in April 1972.  At that time, a 10 
percent rating was assigned under DC 5299-5212, and that 10 
percent rating has remained in effect since that time, 
although such disability is at present rated under DC 5215.  

DC 5215 provides for a 10 percent rating for limitation of 
motion of the wrist where dorsiflexion is less than 15 
degrees or where palmar flexion is limited in line with 
forearm. 38 C.F.R. § 4.71a, DC 5215.  The 10 percent 
evaluation under DC 5215 is the maximum assignable rating 
under that code, be it for the major or minor upper 
extremity.  

For VA purposes, normal dorsiflexion of the wrist is from 0 
to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  Normal ulnar deviation of the wrist is from 0 to 45 
degrees, and normal radial deviation is from 0 to 20 degrees.  
38 C.F.R. § 4.71, Plate I (2007). The DCs pertaining to 
impairment of the elbow, forearm, wrist, hand, and fingers 
apply different disability ratings based upon whether the 
major or minor arm is affected.  38 C.F.R. § 4.71a, DCs 5213 
through 5230.

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Notice is taken that the veteran is already in receipt of the 
highest schedular evaluation assignable under DC 5215 on the 
basis of limitation of motion of his left wrist.  There is no 
foundation for the assignment of a separate evaluation due to 
arthritis of the left wrist, as the basis for rating 
arthritis is also limitation of motion.  See VAOPGCPREC 9-
2004, 69 Fed. Reg. 59990 (2004); VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997).  The only other DC pertaining specifically to the 
wrist requires a showing of ankylosis in varying degrees, but 
there is no showing that the residuals of the veteran's left 
wrist fracture are manifested by ankylosis.  There is 
otherwise no evidence indicating the existence of an 
impairment of the left radius, such that rating under DC 5212 
would be for consideration.  

Because the veteran's left wrist disability is currently 
assigned the maximum disability rating available under 38 
C.F.R. § 4.71a, DC 5215, the existence of objective evidence 
of pain or additional motion loss with repetitive motion does 
not warrant the assignment of an increased schedular 
evaluation under 38 C.F.R. §§ 4.40, 4.45 or DeLuca, given 
that pain or functional loss cannot be the basis for an award 
under a DC in excess of the maximum evaluation under that 
particular DC.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

Further, in the absence of any evidence of record that the 
appellant's service-connected left wrist disorder causes 
"such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards," per 38 
C.F.R. § 3.321(b)(1), a referral for consideration of an 
increased evaluation on an extraschedular basis is not 
warranted.  See Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the veteran's residuals of 
a fracture of the left wrist.  Accordingly, the benefit-of-
the-doubt doctrine is not applicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz, supra.


ORDER

Service connection for a genitourinary disorder, claimed as 
kidney disease and/or a disability manifested by hematuria, 
is denied.  

Service connection on a direct basis for a bilateral shoulder 
disorder is denied.  

Service connection on a direct basis for a low back disorder 
is denied.  

Service connection on a direct basis for depression and as 
secondary to service-connected bronchial asthma or 
postoperative residuals of a left wrist fracture is denied.  

A rating in excess of 30 percent for bronchial asthma prior 
to September 27, 2006, and in excess of 60 percent on and 
after September 27, 2006, is denied.  

An increased rating for postoperative residuals of a left 
wrist fracture, currently evaluated as 10 percent disabling, 
is denied.  



REMAND

Further procedural and evidentiary development is found to be 
in order with respect to the veteran's claims for direct and 
secondary service connection for carpal tunnel syndrome (CTS) 
of the left upper extremity and for secondary service 
connection for bilateral shoulder and low back disorders.  

Regarding the veteran's claim for service connection for CTS 
of the left upper extremity, the record reflects that the 
veteran sustained a left wrist fracture in service, followed 
by a peg bone graft in that area, and that service connection 
was established therefor by RO action in April 1972.  In 
connection with the instant appeal, the veteran has alleged 
that he has carpal tunnel syndrome of the left wrist and that 
it originated in the same fall that resulted in his left 
wrist fracture, or, alternatively, as a direct result of his 
service-connected left wrist fracture.  Review of the record 
shows that there is conflicting evidence as to the existence 
of current disability, as briefly summarized by evidence now 
on file.  

Service medical records fail to identify any diagnosis of 
carpal tunnel syndrome of the left upper extremity and no 
diagnosis thereof is shown for many, many years following the 
veteran's discharge from service in March 1972.  

In August 1994, a clinical assessment of left hand weakness 
was recorded, and examination in July 1995 yielded the 
initial diagnosis of carpal tunnel syndrome affecting the 
left wrist and an opinion from an orthopedic physician that 
the cumulative effect of trauma throughout the years was its 
cause.  (The veteran was on active duty for 4 years, from 
March 1968 to March 1972.)  The orthopedist further noted 
that, among the records he had available for review, were 
reports in October and December 1992 indicating the existence 
of bilateral carpal tunnel syndrome, based on findings from 
nerve conduction velocity testing and an electromyogram.  

The veteran's ex-spouse has provided a statement, dated in 
May 1997.  Therein, she noted that it was her recollection 
that the veteran had complained of left wrist pain during the 
1970s and early 1980s. 

The record contains examination and treatment reports 
reflecting a clinical assessment in July 1997 of a history of 
bilateral CTS.  At that time, the veteran was wearing a left 
wrist splint.  Diagnoses of bilateral CTS were again noted in 
September and October 1997, despite nerve conduction and 
electromyogram findings then indicating no evidence of CTS of 
the left upper extremity.  In August 1998, the veteran 
sustained a left wrist sprain when he tripped over a 
sidewalk, and in May 1999, a clinical impression was offered 
of possible left CTS versus C-6 cervical radiculopathy.  

On file is a medical record, dated in March 2003, which 
contains a diagnosis of bilateral, severe CTS.  Reference was 
therein to the results of an electromyogram of March 2003 
showing severe, bilateral median neuropathy and chronic 
denervation of the adductor pollicis muscle, bilaterally.  
Severe bilateral CTS was also diagnosed during the course of 
VA outpatient evaluation in September 2005.  

A VA medical examination was conducted in September 2006 to 
ascertain whether CTS of the left wrist was present and, if 
so, an opinion as to its etiology was to be furnished.  
Findings from that evaluation led the examiner to conclude 
that there was no basis for entry of a diagnosis of CTS of 
the left wrist or physical findings thereof.  It was set 
forth by the examiner that the veteran reported that he had 
been treated for left wrist CTS since 1998 and that such 
treatment included use of self-prescribed wrist braces and 
over-the-counter pain medication.  Specific reference to the 
March 2003 nerve conduction and electromyogram findings was 
not therein made.  

On the basis of the foregoing, further VA medical examination 
is deemed necessary in order to ascertain whether in fact 
there is now present current disability involving CTS of the 
veteran's left wrist.  Moreover, if current disability is 
identified, then additional medical opinion is needed as to 
the question of whether existing service-connected disability 
of the veteran's left wrist has caused or aggravated CTS of 
the left upper extremity.  38 C.F.R. § 3.310; Allen, supra.

As for the claims of secondary service connection for 
bilateral shoulder and low back disorders, previously 
provided opinions are found to be inadequate to permit the 
Board to consider fully the question of whether service-
connected disability of the veteran's left wrist either 
caused or aggravated his right shoulder.  Stegall, supra.  
Additionally, the RO has not to date been afforded the 
opportunity to adjudicate the claims for secondary service 
connection for CTS of the left upper extremity, or right 
shoulder and low back disabilities, on the basis of the 
amendment to 38 C.F.R. § 3.310, effective from October 2006.  
See 71 Fed. Reg. 52744 (2006).  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2007), the veteran 
must be provided notice of what 
additional information and evidence are 
needed to substantiate his claim for 
direct and secondary service connection 
for CTS of the left upper extremity and 
his claims for secondary service 
connection for right shoulder and low 
back disorders, secondary to service-
connected disablement of the left wrist.  
The veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit 
and advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  Such notice must also 
include that pertinent to the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran must also 
be informed that, if requested, VA will 
assist him in obtaining updated records 
of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.

The AMC/RO must also notify the veteran 
of a recent amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006, 
which implemented the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen with language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

Depending on the response received from 
the veteran, any and all assistance due 
him must then be afforded.

2.  The RO/AMC should by separate 
correspondence advise the veteran of the 
need to obtain a copy of the report of 
nerve conduction velocity testing and an 
electromyogram of the left upper 
extremity conducted by a non-VA facility 
in March 2003.  Authorization to permit 
VA to obtain such report(s) should be 
requested, and once received, the AMC or 
RO should contact the non-VA facility in 
order to obtain such report(s) for 
inclusion in the claims folder.  

3.  All records of VA medical treatment, 
not already on file, which pertain to the 
veteran's claimed CTS of the left upper 
extremity, right shoulder disorder, and 
low back disorder should be obtained and 
made a part of his claims folder.  

4.  Thereafter, the veteran must be 
afforded VA orthopedic and neurological 
examinations in order to determine the 
nature and etiology of claimed disorders 
involving CTS of the left upper 
extremity, his right shoulder, and the 
low back.  The claims folder should be 
provided to each examiner for use in the 
study of this case and their report(s) 
should indicate whether the claims folder 
was in fact made available and reviewed.  
Each examination should include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic testing deemed 
necessary.  All applicable diagnoses must 
be specified and it must be noted whether 
there is present or absent CTS of the 
left upper extremity.  

If and only if there is a current 
diagnosis of CTS of the left upper 
extremity, then the examining neurologist 
is asked to furnish a professional 
medical opinion and supporting rationale 
as to the following question:

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
postoperative residuals of a 
left wrist fracture caused or 
aggravated his CTS of the left 
upper extremity?

The orthopedic examiner is asked to 
furnish a professional medical opinion 
and supporting rationale as to the 
following questions:  

(a)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran's 
postoperative residuals of a 
left wrist fracture caused or 
aggravated any existing 
disorder of his right shoulder?

(b)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran's 
postoperative residuals of a 
left wrist fracture caused or 
aggravated any existing 
disorder of his low back?

Each examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

Each examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

Each examiner is requested to provide a 
rationale for any opinion provided, 
preferably with citation to the clinical 
record.  If the examiner determines that 
the claimed aggravation occurred, to the 
extent that is possible, he or she should 
provide the approximate degree of 
severity of the aggravated disability 
(the baseline level of functional 
impairment) before the onset of 
aggravation (e.g., slight then, moderate 
now).

If either examiner is unable to answer 
any question presented without resort to 
speculation, he or she should so 
indicate.

5.  Lastly, the veteran's claim of 
entitlement to direct and secondary 
service connection for CTS of the left 
upper extremity and his claims for 
entitlement to secondary service 
connection for right shoulder and low 
back disorders, due to service-connected 
disablement of the left wrist, should 
readjudicated on the basis of all 
relevant evidence and all governing legal 
authority, to include the October 2006 
change to 38 C.F.R. § 3.310.  If any 
benefit sought on appeal is not granted, 
he and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


